Case 0:17-cv-60264-FAM Document 127 Entered on FLSD Docket 10/12/2018 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                      Case 17-CV-60264-MORENO

  REINALDO DAMAS MALUFF,

                  Plaintiff,
  vs.

  SAM’S EAST, INC.,

                  Defendant.
                                                    /

        PLAINTIFF’S OBJECTIONS TO DEFENDANT’S DEPOSITION DESIGNATIONS

          COMES NOW, Plaintiff, REINALDO DAMAS MALUFF, and pursuant to Federal Rule

  Civil Procedure 26, files these objections to Defendant’s Deposition Designations [D.E. 121] and

  in support, states as follows:

          1.      This is a personal injury action arising from when an employee of Defendant,

  SAM'S EAST, INC., struck the Plaintiff, REINALDO DAMAS MALUFF, with a pallet jack

  carrying a variety of merchandise.

          2.      As a result of the impact, Plaintiff suffered serious injuries which eventually

  required surgical intervention.

          3.      On October 1, 2018, Defendant, SAM'S EAST, INC., filed a notice designating

  several portions of testimony from various fact witnesses consisting of medical providers the

  Plaintiff treated with at local facilities before the injuries he sustained in this case.

          4.      Specifically, these witnesses consist of Dr. Scott Skorupa, Dr. Emmanel Isaac, Dr.

  Peter Eisenberg, Dr. Lionel Savadier, and Erika Yu.
Case 0:17-cv-60264-FAM Document 127 Entered on FLSD Docket 10/12/2018 Page 2 of 3



         5.      By designating the depositions of these five witnesses, it appears that Defendant

  seeks to introduce their testimony at trial in place of their live testimony.

         6.      Plaintiff objects to the use of the depositions at trial in lieu of live testimony.

  Defendant has failed to make any showing that these five witnesses are unavailable under the

  guidelines of Federal Rule of Civil Procedure 32.

         7.      All of the witnesses are located within 100 miles and they are equally available to

  the parties. Moreover, there is no proof that the witnesses could not be procured by subpoena or

  suffer from any illness or infirmity. See Fed.R. Civ. P. 32.

         8.      “Establishing a predicate for using a deposition over objection is not a mere nicety.

  Under FRE 801(c) the deposition is hearsay. U.S. v. Salerno, 505 U.S. 317, –––– – ––––, 112 S.Ct.

  2503, 2506–07, 120 L.Ed.2d 255 (1992). Fed.R. Civ.P. 32(a)(3) simply acts as an exception

  permitting admission of deposition testimony when the witness is unavailable to testify at trial.

  See Michael H. Graham, Federal Practice and Procedure § 6793, at 776 n. 2 (interim ed. 1992);

  11 James W. Moore et al., Moore's Federal Practice § 804.04[1], at VIII–262 (2d ed. 1993).

  Deposition testimony may also be offered as a hearsay exception under FRE 804(b)(1), but that

  too requires unavailability.” Vineyard v. Cty. of Murray, Ga., 990 F.2d 1207, 1217 (11th Cir.

  1993); see also, Scutieri v. Paige, 808 F.2d 785, 793 (11th Cir. 1987) (admitting Plaintiff's

  videotaped deposition of witness into evidence after he was show to be unavailable under Fed. R.

  Civ. P 32(a)(4)

         9.      Defendant failed to provide any reason why the Plaintiff’s prior medical providers

  are unavailable to testify live at trial, and Defendant has not requested leave nor shown exceptional

  circumstances such that this Court should permit testimony to be read and not presented via live

  witnesses.
Case 0:17-cv-60264-FAM Document 127 Entered on FLSD Docket 10/12/2018 Page 3 of 3




                                            CONCLUSION

         Defendant has not met its burden in establishing that the designated testimony of the local

  witnesses meet the requirements of Fed. R. Civ. P 32. Defendant should therefore not be permitted

  to use the deposition testimony of these five witnesses at trial in place of their live testimony.1

                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically submitted

  via CM/ECF on this 12th day of October, 2018, to: JERRY D. HAMILTON, ESQ., SCHUYLER A.

  SMITH, ESQ., and PATRICIA CONCEPCION, ESQ., Hamilton, Miller & Birthisel, 150 S.E. 2nd Avenue,

  Suite 1200, Miami, FL 33131-2332 jhamilton@hamiltonmillerlaw.com; ssmith@hamiltonmillerlaw.com;

  and pconcepcion@hamiltonmillerlaw.com.

                                                         RUBENSTEIN LAW, P.A.
                                                         Attorneys for Plaintiff
                                                         9130 S. Dadeland Blvd, PH
                                                         Miami, FL 33156
                                                         Tel: (305) 661-6000
                                                         Fax: (786) 230-2936
                                                         Email: gregory@rubensteinlaw.com
                                                                 lcueto@rubensteinlaw.com
                                                                 eservice@rubensteinlaw.com

                                                         By: _/s/ Gregory Deutch
                                                             GREGORY DEUTCH
                                                              Florida Bar No.: 30835




  1
   If the Court allows the depositions of witnesses, Plaintiff requests two business days to file cross
  designations for these depositions.
